Citation Nr: 0400706	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  99-02 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received with 
which to reopen a claim for entitlement to service connection 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Roanoke, Virginia, 
Regional Office (RO).


FINDINGS OF FACT

1.  A July 1984 RO decision denied entitlement to service 
connection for PTSD.  He was notified of that decision and 
advised of his right to appeal.  An appeal was not filed and 
the decision is final.

2.  Much of the evidence received since the July 1984 RO 
decision is neither duplicative nor cumulative, it bears 
directly or substantially upon the specific matters under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1984 RO decision denying 
entitlement to service connection for PTSD is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  More specifically, service connection 
for PTSD requires medical evidence of a diagnosis of PTSD 
made in accord with the diagnostic criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, medical evidence linking the disorder to 
events in military service and, unless the claimant engaged 
in combat with the enemy or was held as a prisoner of war and 
the claimed stressor is related to those experiences, 
credible supporting evidence that the inservice events 
occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2003).

In July 1984, medical evidence of record, including two 
periods of hospitalization in December 1982, showed a 
diagnosis of anxiety disorder, but PTSD was not diagnosed.  
Accordingly, the veteran's claim for entitlement to service 
connection for PTSD was denied.  In an August 1984 letter, he 
was notified of the denial of his claim and advised of his 
right to appeal it, but he did not do so and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104 (2003).

Final VA decisions are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen the claim, VA must receive new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  "New and material evidence" is 
evidence not previously reviewed by VA adjudicators that is 
neither cumulative nor duplicative, that relates to a 
previously unestablished fact necessary to substantiate the 
claim, and that, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (2001).

(Parenthetically, the Board notes that 38 C.F.R. § 3.156 was 
amended on August 29, 2001, to require that new and material 
evidence sufficient to reopen a claim must also raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2003).  However, the veteran appealed 
from a July 1998 RO decision, and the amendment to 38 C.F.R. 
§ 3.156 was not then effective, so the amendment is not 
applicable here.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).)

Evidence received since the July 1984 RO decision includes a 
report psychological testing and evaluation by David Muskera, 
MA.  The diagnosis was PTSD due to military service in 
Vietnam.

A report of an August 1998 psychiatric examination by Nasreen 
Dar, MD, reflected diagnoses of PTSD, major depressive 
disorder, and generalized anxiety disorder.

The veteran testified at an August 1999 RO hearing and at a 
February 2003 Board hearing, and he submitted numerous 
statements, many directly to the Board after his case was 
transferred here.  In his testimony and statements, he 
described events that occurred during his service in Vietnam 
from December 10, 1969, to October 19, 1970.

As the July 1984 rating decision denied service connection 
for a lack of a diagnosis of PTSD, and as PTSD has since been 
diagnosed and related to service, the Board finds that new 
and material evidence has been submitted.  38 U.S.C.A. § 
5108.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
just soon after the claim herein was filed, prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibility to obtain evidence, and it also 
prescribes VA duties to help a claimant obtain relevant 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  In this case, however, it is 
not clear that the veteran has been given the notice required 
by VCAA and the United States Court of Appeals for Veterans 
Claims (Court).  See Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
remand will enable VA to ensure that the veteran is properly 
notified.

In addition, the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  SSA records 
may include reports of psychological testing and evaluation 
or psychiatric examination, and those records must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Nasreen Dar, MD, examined the veteran in August 1998, but 
other evidence of record indicates that she examined him much 
earlier than that.  Her records, dated before and after her 
August 1998 examination, must be obtained.

At the time of the September 1997 VA psychiatric examination, 
there was no relevant medical evidence of record save for 
1997 outpatient treatment records by Dr. Dar none of which 
reflected a diagnosis of PTSD.  Still, at the February 2003 
hearing, the veteran's representative correctly noted that 
the claims files were not available to the VA examiner, and 
requested that the veteran undergo another VA examination.

The evidence of record reveals that the veteran has received 
counseling at the Princeton West Virginia Vet Center, but no 
reports of that counseling are of record.  Counseling records 
must be obtained from the Vet Center.

Finally, the veteran has submitted numerous statements and 
other evidence directly to the Board.  In some cases, 
however, he did not waive RO review of the evidence.  Hence, 
further RO consideration is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must notify the veteran that:

a.  Evidence needed to substantiate 
his claim for service connection for 
PTSD is evidence that PTSD has been 
diagnosed in accord with DSM-IV, 
medical evidence linking PTSD to his 
military service, and credible 
supporting evidence that stressor 
events he identified, when PTSD was 
diagnosed, actually occurred.

b.  It is the appellant's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for mental 
disorders, and the RO must attempt to 
obtain records of examinations and 
treatment from health care providers the 
veteran identifies.  Specifically, the RO 
must attempt to obtain from Nasreen Dar, 
MD, records of her examination and 
treatment of the veteran save for March, 
April, and May 1997 treatment records and 
the August 1998 examination report.  In 
addition, the RO must obtain the actual 
records by the Princeton West Virginia 
Vet Center of the veteran's counseling 
and treatment there; a letter from the 
Vet Center, purporting to summarize his 
treatment, is unacceptable.

3.  The RO must obtain medical records 
from the SSA relied upon to award the 
veteran disability benefits.

4.  The RO must contact the National 
Personnel Records Center and/or any other 
appropriate agency to ascertain whether 
unit rosters indicate that the veteran 
served with the 14th Engineer Battalion 
between December 1969 and October 1970.

5.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation.  The claims files must be 
sent to the examiner for review.

a.  The examiner must carefully 
review this remand and postservice 
treatment records, particularly the 
report of the September 1997 VA 
psychiatric examination as well as 
records that show the earliest 
diagnosis of PTSD, and the 
evaluation report should reflect 
that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner should 
distinguish symptoms attributable to 
each diagnosis.

d.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD, i.e., 
that the veteran experienced events 
that involved actual or threatened 
death or serious injury or a threat 
to the physical integrity of self or 
others.  The examiner is reminded 
that military records are not 
necessarily verification of stressor 
events unless they show the nature 
and extent of the veteran's actual 
involvement.  If the veteran claims 
to have forgotten the details of 
events he claims to have 
experienced, and the examiner relied 
upon those forgotten events to 
diagnose PTSD, the examiner must 
explain how the veteran 
"reexperiences" events he cannot 
remember.  Further, the examiner 
must explain how the stressor events 
are persistently reexperienced and 
how stimuli are persistently 
avoided, and must identify 
persistent symptoms of increased 
arousal.  The examiner must note 
whether the veteran demonstrates 
agitation and arousal when his 
experiences are probed, and note 
whether he has true flashbacks, 
accompanied by disorientation, or 
whether he merely has recollections.  
Finally, the examiner must 
distinguish PTSD attributable to 
inservice events from that 
attributable to preservice and 
postservice events.

6.  After associating with the file the 
report of the psychological evaluation 
prescribed above, the veteran must be 
afforded a VA psychiatric examination.  
The claims files must be sent to the 
examiner for review.

a.  The examiner must carefully 
review this remand and postservice 
treatment records, particularly the 
report of the September 1997 VA 
psychiatric examination as well as 
records that show the earliest 
diagnosis of PTSD, and the 
examination report should reflect 
that review.

b.  Axis II diagnoses must not be 
deferred.  If examination results in 
diagnoses on both Axis I and Axis 
II, the examiner should distinguish 
symptoms attributable to each 
diagnosis.

c.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD, i.e., 
that the veteran experienced events 
that involved actual or threatened 
death or serious injury or a threat 
to the physical integrity of self or 
others.  The examiner is reminded 
that military records are not 
necessarily verification of a 
stressor event unless they show the 
nature and extent of the veteran's 
actual involvement.  If the veteran 
claims to have forgotten the details 
of events he claims to have 
experienced, and the examiner relied 
upon those forgotten events to 
diagnose PTSD, the examiner must 
explain how the veteran 
"reexperiences" events he cannot 
remember.  Further, the examiner 
must explain how the stressor events 
are persistently reexperienced and 
how stimuli are persistently 
avoided, and must identify 
persistent symptoms of increased 
arousal.  The examiner must note 
whether the veteran demonstrates 
agitation and arousal when his 
experiences are probed, and note 
whether he has true flashbacks, 
accompanied by disorientation, or 
whether he merely has recollections.  
Finally, the examiner must 
distinguish PTSD attributable to 
inservice events from that 
attributable to preservice and 
postservice events.

7.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all the evidence of record 
including statements and evidence the 
veteran submitted directly to the Board.  
If the benefit sought on appeal remains 
denied, the RO must issue a Supplemental 
Statement of the Case in accord with 
38 C.F.R. §§ 19.31, 19.38 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



